Citation Nr: 1311185	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  08-11 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right shoulder disorder, to include as due to a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran had active service from December 1983 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.       

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a claim seeking entitlement to service connection for a right shoulder disorder in November 2006.  After the RO denied his claim, he disagreed and perfected his appeal.  In January 2011, he testified at a Board hearing held at the RO before a Veterans Law Judge who is no longer employed at the Board.  In May 2011, the Board remanded the claim for additional development.   

In March 2012, the Veteran was informed that the Veterans Law Judge who conducted his January 2011 hearing was no longer employed at the Board.  As the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal, the Veteran was given the opportunity to testify at another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).

In March 2012, the Veteran indicated that he would like to testify before another Veterans Law Judge at his local RO in Los Angeles, California.  In February 2013, the Veteran's representative reiterated the Veteran's desire to be scheduled for a new Travel Board hearing.  As the RO/AMC schedules Travel Board hearings, a remand of this matter to the RO/AMC is warranted. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should take appropriate action to schedule the Veteran for a hearing before a traveling Veterans Law Judge at the RO in Los Angeles, California.  A copy of the letter scheduling the Veteran for that hearing, with a copy to his representative, should be included in the claims file.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


